DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kyoko Makino on 05/20/2022.
The application has been amended as follows: 
An action determination apparatus comprising:
a three-axis acceleration sensor configured to measure 
a microcomputer configured to calculate 
wherein regarding the acceleration on each of the three axes Gx, Gy, and Gz calculated by the microcomputer, acceleration on one of the three axes is acceleration in a vertical direction perpendicular to the ground, and acceleration on each of the other two axes is acceleration in a direction parallel to the ground, the other two axes being perpendicular to each other,
wherein the microcomputer is configured to determine 
wherein the microcomputer is configured to determine 
wherein the microcomputer is configured to determine when 
wherein the microcomputer is configured to determine when 
The action determination apparatus according to claim 1, further comprising
an external connection port,
wherein the action determination apparatus is configured to communicate 
The action determination apparatus according to claim 1, further comprising
a wireless device,
wherein the action determination apparatus is configured to communicate 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose and would not have rendered obvious an action determination apparatus comprising: a three-axis acceleration sensor configured to measure acceleration on each of three axes Sx, Sy, and Sz; and a microcomputer configured to calculate acceleration on each of three axes Gx, Gy, and Gz of a human body from the acceleration on each of the three axes Sx, Sy, and Sz, wherein regarding the acceleration on each of the three axes Gx, Gy, and Gz calculated by the microcomputer, acceleration on one of the three axes is acceleration in a vertical direction perpendicular to the ground, and acceleration on each of the other two axes is acceleration in a direction parallel to the ground, the other two axes being perpendicular to each other, wherein the microcomputer is configured to determine a type of action of the human body in a predetermined period by comparing zero with the acceleration in the vertical direction in the predetermined period, wherein the microcomputer is configured to determine the type of action of the human body by comparing zero with a resultant acceleration of the acceleration on each of the three axes Gx, Gy, and Gz in the predetermined period, wherein the microcomputer is configured to determine that the action of the human body is an action including both running and jumping when detecting that the acceleration in the vertical direction is equal to or less than zero and that the resultant acceleration is consistently greater than zero in the predetermined period, and wherein the microcomputer is configured to determine that the action of the human body is jumping when detecting that the acceleration in the vertical direction is equal to or less than zero and that the resultant acceleration is equal to or less than zero in the predetermined period.
US 2016/0074667, hereinafter Sullivan, discloses an action determination apparatus (para [0039], defibrillator including a motion detector) comprising: a three-axis acceleration sensor (3-axis accelerometer, paras [0066] and [0075]) configured to measure acceleration on each of three axes Sx, Sy, and Sz (paras [0069] and [0075]); and a microcomputer (para [0074], processor 230) configured to calculate acceleration on each of the three axes Sx, Sy, and Sz (paras [0065], [0066], [0067], [0069], and [0075]), wherein regarding the acceleration on each of the three axes Sx, Sy, and Sz calculated by the microcomputer, acceleration on one of the three axes is acceleration in a vertical direction perpendicular to the ground (para [0065-0066] vertical axis, [0069] vertically oriented accelerometer), and acceleration on each of the other two axes is acceleration in a direction parallel to the ground (paras [0069] and [0075], other 2 axes), the other two axes being perpendicular to each other (paras [0069] and [0075], 3 axes are arranged orthogonally), and wherein the microcomputer is configured to determine a type of action of the human body (para [0065] walking/running/other kinds of motion) in a predetermined period (para [0068] threshold amount of time eg 5 seconds) by comparing a predetermined threshold value with the acceleration in the vertical direction (para [0065] vertical-axis RMS acceleration greater than a threshold value) in the predetermined period (para [0068] threshold amount of time eg 5 seconds).
Sullivan does not expressly disclose calculating acceleration on each of three axes Gx, Gy, and Gz of a human body from the acceleration on each of the three axes Sx, Sy, and Sz, where regarding the acceleration on each of the three axes Gx, Gy, and Gz, acceleration on one of the three axes is acceleration in the vertical direction, and wherein the microcomputer is configured to determine a type of action of the human body in a predetermined period by comparing zero with the acceleration in the vertical direction in the predetermined period, and wherein the microcomputer is configured to determine the type of action of the human body by comparing zero with a resultant acceleration of the acceleration on each of the three axes Gx, Gy, and Gz in the predetermined period, wherein the microcomputer is configured to determine that the action of the human body is an action including both running and jumping when detecting that the acceleration in the vertical direction is equal to or less than zero and that the resultant acceleration is consistently greater than zero in the predetermined period, and wherein the microcomputer is configured to determine that the action of the human body is jumping when detecting that the acceleration in the vertical direction is equal to or less than zero and that the resultant acceleration is equal to or less than zero in the predetermined period.
US 2016/0262685, hereinafter Wagner, discloses calculating acceleration on each of three axes Gx, Gy, and Gz of a human body from the acceleration on each of three axes Sx, Sy, and Sz (paras [0100], [0104], XYZ acceleration information that was developed in the coordinate system of the accelerometer could be correlated to the XYZ space of the patient’s coordinate system), where regarding the acceleration on each of the three axes Gx, Gy, and Gz, acceleration on one of the three axes is acceleration in the vertical direction (paras [0100], [0104], one axis of XYZ coordinate system is acceleration in the vertical direction).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Sullivan such that the microcomputer is configured to calculate acceleration on each of three axes Gx, Gy, and Gz of a human body from the acceleration on each of the three axes Sx, Sy, and Sz, as taught by Wagner, in order to transform the accelerometer data from the relative accelerometer axes to a true coordinate space the subject is in (Wagner, para [0104]).
US 2017/0056720, hereinafter Coza, discloses an action determination apparatus (monitoring system 30) that determines the type of action of the human body (paras [0264], [0266], jump) by comparing zero with a resultant acceleration of the acceleration on each of three axes Gx, Gy, and Gz (paras [0264] and [0266]) and that determines that the action of the human body is jumping when detecting that the acceleration in the vertical direction is equal to or less than zero and that the resultant acceleration is equal to or less than zero in the predetermined period (paras [0264] and [0266], if resultant acceleration is zero, then all components of the resultant vector must also be zero, and therefore the acceleration in the vertical direction would be zero).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Sullivan and Wagner such that zero is compared with a resultant acceleration of the acceleration on each of the three axes Gx, Gy, and Gz and that determines that the action of the human body is jumping when detecting that the acceleration in the vertical direction is equal to or less than zero and that the resultant acceleration is equal to or less than zero in the predetermined period, as taught by Coza, for the obvious advantage of being able to detect jumping (Coza paras [0264] and [0266]).
US 2016/0030807, hereinafter Matsumoto, discloses an action determination apparatus (running detection unit 242) that determines that the action of the human body is running by detecting that the resultant acceleration is consistently greater than a predetermined threshold value (para [0288], threshold value is close to a median of the maximum value and the minimum value, resultant acceleration of the x axis, y axis, and z axis). Matsumoto’s predetermined threshold value is not zero.
However, the prior art fails to disclose wherein the microcomputer is configured to determine that the action of the human body is an action including both running and jumping when detecting that the acceleration in the vertical direction is equal to or less than zero and that the resultant acceleration is consistently greater than zero in the predetermined period. It is this ordered combination that is novel and non-obvious in view of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-16 directed to Group II non-elected without traverse.  Accordingly, claims 9-16 have been cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456. The examiner can normally be reached M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791